UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-4353


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

MICHAEL ROGER CLEMONS, a/k/a Chinaman,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Greenville. James C. Dever III, District Judge. (4:18-cr-00039-D-1)


Submitted: July 28, 2021                                          Decided: August 11, 2021


Before MOTZ and RICHARDSON, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Paul K. Sun, Jr., Kelly Margolis Dagger, ELLIS & WINTERS LLP, Raleigh, North
Carolina, for Appellant. Robert J. Higdon, Jr., United States Attorney, Jennifer P. May-
Parker, Assistant United States Attorney, Kristine L. Fritz, Assistant United States
Attorneys, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Michael Roger Clemons appeals the 96-month sentence imposed after a jury

convicted him of being a felon in possession of a firearm, in violation of 18 U.S.C.

§§ 922(g)(1), 924. On appeal, Clemons argues that the district court erred in finding that

he used or possessed a firearm in connection with another felony offense and applying a

four-level enhancement pursuant to U.S. Sentencing Guidelines Manual § 2K2.1(b)(6)(B)

(2018). He also contends that his sentence is substantively unreasonable. We affirm.

       In evaluating a district court’s calculation of the advisory Sentencing Guidelines

range, we review the court’s factual findings for clear error and legal conclusions de novo.

United States v. White, 850 F.3d 667, 674 (4th Cir. 2017). “[A] sentencing court may

consider uncharged and acquitted conduct in determining a sentence, as long as that

conduct is proven by a preponderance of the evidence.” United States v. Grubbs, 585 F.3d

793, 799 (4th Cir. 2009). A four-level sentencing enhancement is applied to the offense

level if the defendant “used or possessed any firearm or ammunition in connection with

another felony offense.” USSG § 2K2.1(b)(6)(B). The enhancement applies “if the

firearm or ammunition facilitated, or had the potential of facilitating, another felony

offense.” USSG § 2K2.1 cmt. n.14(A); see United States v. Jenkins, 566 F.3d 160, 162

(4th Cir. 2009). “Another felony offense” is defined as “any federal, state, or local offense,

other than the explosive or firearms possession or trafficking offense, punishable by

imprisonment for a term of imprisonment exceeding one year, regardless of whether a

criminal charge was brought, or a conviction obtained.” USSG § 2K2.1 cmt. n.14(C). “[I]n

the case of a drug trafficking offense,” the enhancement applies when “a firearm is found

                                              2
in close proximity to drugs, drug-manufacturing materials, or drug paraphernalia.” USSG

§ 2K2.1 cmt. n.14(B).

       A Guidelines error is harmless—and, thus, does not warrant reversal—if “the record

shows that (1) the district court would have reached the same result even if it had decided

the Guidelines issue the other way, and (2) the sentence would be reasonable even if the

Guidelines issue had been decided in the defendant’s favor.” United States v. Mills, 917

F.3d 324, 330 (4th Cir. 2019) (alterations and internal quotation marks omitted). Here, the

court announced that it would impose the same sentence as an alternative variant sentence

even if it had miscalculated the Guidelines range. See United States v. Gomez-Jimenez,

750 F.3d 370, 382-83 (4th Cir. 2014).

       As for the second prong of the harmless error inquiry, we review the substantive

reasonableness of a sentence by considering “the totality of the circumstances.” Gall v.

United States, 552 U.S. 38, 51 (2007). We apply “a presumption of reasonableness to a

sentence within or below a properly calculated [G]uidelines range.” United States v.

Vinson, 852 F.3d 333, 357 (4th Cir. 2017) (internal quotation marks omitted). This

“presumption can only be rebutted by showing that the sentence is unreasonable when

measured against the 18 U.S.C. § 3553(a) factors.” Id. at 357-58 (internal quotation marks

omitted).

       Clemons has not overcome the presumption of reasonableness accorded his

within-Guidelines sentence.    On appeal, he asks us to weigh the § 3553(a) factors

differently than the district court did, which we cannot do. See United States v. Zuk, 874

F.3d 398, 409 (4th Cir. 2017). The district court considered counsel’s arguments, credited

                                            3
all of the points he made, but reasonably found that the § 3553(a) factors called for a

sentence of 96 months’ imprisonment. Accordingly, even if the district court erred in

upholding the enhancement, we conclude that such error was harmless.

      Accordingly, we affirm the district court’s judgment. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            4